I concur in the foregoing opinion, but desire to call attention to one phase of the case which was not discussed in the briefs, that is, the possible necessity for administration upon the estate of Lew Wa Hoo.
While it is true that, under the law of this state (Rem. Rev. Stat., § 1366), real property vests immediately in the heir upon the death of the ancestor, it has *Page 94 
never been held that, under Rem. Rev. Stat., § 785, referred to in the foregoing opinion, an heir may maintain an action for the possession of real estate without alleging that no necessity for administration of the estate of the ancestor exists.
The general rule is laid down in 18 C.J. 899, Title, Descent and Distribution, § 180; and is also discussed in 11 R.C.L. 261, Title, Executors and Administrators, § 296. See, also, Youngs v.Youngs, 16 S.W.2d (Tex.Civ.App.) 426. This rule was recognized by this court in the case of Tucker v. Brown,9 Wn. 357, 37 P. 456.
In the case of Collette v. Sarrasin, 184 Cal. 283,193 P. 571, the supreme court of California held that an heir might maintain an action for the purpose of having a deed executed by his ancestor declared to be a mortgage.
In view of the fact that the question suggested was not argued in this case, I express no opinion thereon. *Page 95